Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021, has been entered.

Claims 1, 7, 8, and 13 are amended.
Claims 1-18 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims improve the technical field of computing risk assessment for tours based upon text processing of logs referring past tours.  In response, the Examiner submits that risk assessment of tours is not a technology or technical field.  It is a business process that could be implemented mentally or on paper, but the claims recite a general purpose computer for implementation.  There is a distinct difference between reciting an improvement to a computer or computer software as a tool, and using a computer as a tool to implement an abstract idea.  The steps of the independent claims referring to parsing of text and comparing of risk terms could be done mentally by reading text on paper or a computer screen.  
35 USC §112 Rejections
In light of the Applicant’s amendments, the rejection under 35 USC §112, first paragraph, is withdrawn.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Clark reference, cited in the rejections below.  The Applicant’s arguments with respect to the classification based on risk score are moot in light of the newly cited reference.
The remaining limitations are taught by the previously cited Kern and Peak references, based on further consideration of those references.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-18 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computing system with a memory and display in claim 1; a computing system with a data store, processors, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 13-15, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0154797 A1 to Kern et al. (hereinafter ‘KERN’) in view of US 2011/0161116 A1 to Peak et al. (hereinafter ‘PEAK’) and US 2015/0106378 A1 to Clark et al. (hereinafter ‘CLARK’).

Claim 1 (Currently Amended) 
KERN discloses a method for predicting risk in a tour operation comprising: ingesting into memory of a computing system (see ¶[0018]; a computer system), textual observations (see abstract; a keyword frequency analysis system).
KERN does not specifically disclose, but PEAK disclose, from different operator logs from past tour operations (see ¶[0163] and [0169]; information about users, including the primary driver of the vehicle, including client questionnaires and a user operating a mobile devices.  See also ¶[0091]; a user may provide commentary of the event).
KERN further discloses parsing each of the textual observations of the logs into a collection of terms and comparing the collection of terms to a database of risk terms in respect so as to produce a distribution for each of the past tour operations of a frequency of appearance with a corresponding one of the operator logs, of each of the risk terms in the database of risk terms (see abstract; a keyword frequency analysis system regarding risk the enterprise faces from records). 
KERN does not specifically disclose, but CLARK discloses, classifying each of the past tour operations according to risk based upon an associated distribution of the risk terms and assigning in a risk index to each of one of the past tour operations, a corresponding risk value (see ¶[0050] and [0053]; a keyword scan that counts positive and negative keywords by category to determine a score from a classification engine).
KERN does not specifically disclose, but PEAK disclose, associated with a degree of personal safety (see ¶[0148]; braking behavior is irrelevant, braking behavior is relevant, braking behavior is important).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  PEAK discloses a system and method for geocoded insurance processing that provides loss risk score data based on commentary of textual descriptions of events.  It would have been obvious for one of ordinary skill in the art at 
KERN does not specifically disclose, but CLARK discloses, indicated by the associated distribution of the risk terms for a corresponding one of the past tour operations (see ¶[0050] and [0053]; a keyword scan that counts positive and negative keywords by category to determine a score from a classification engine).
KERN further discloses loading into the memory of the computing system, text of tour commentary of a contemporaneously offered tour (see abstract and ¶[0003]-[0004]; determine a frequency of the keyword in each set of records to determine whether the keyword is overrepresented or underrepresented in the first set of records); 
parsing the text of the tour commentary of the contemporaneously offered tour to produce a list of terms and matching the terms of the parsed text to terms in each distribution of the risk terms for a corresponding one of the past tour operations (see abstract and ¶[0022] and [0039]; determine a frequency of a keyword in each set of records by determining when a keyword appears.  The frequency of the word ‘terrible’ is based on the number of times it appears) in order to identify which distribution of the past tour operations included a highest count of the parsed terms (see ¶[0068]; the term “global” may have a highest degree of overrepresentation); 
retrieving from the risk index a risk value for the identified one of the past tour operations including the highest count of the parsed terms (see ¶[0068] and [0073]; the term “global” may have a highest degree of overrepresentation. Determine the keywords with the largest frequency); 
KERN does not specifically disclose, but CLARK discloses, computing a predicted risk based upon the retrieved risk value (see ¶[0050] and [0053]; a keyword scan that counts positive and negative keywords by category to determine a score from a classification engine).

KERN further discloses displaying the predicted risk in a display of the computing system in connection with the contemporaneously offered tour along with ones of the terms most frequently appearing in the textual observations for ones of the at least one past tour operation considered to be of threshold risk and also along with a distribution of the at least one past tour operations in order of a frequency of the textual observations (see ¶[0004] and [0076]; a keyword frequency analysis system that generates reports based on the overrepresentation or underrepresentation of keywords).

Claim 2 (Original) 
The combination of KERN, PEAK, and CLARK discloses the method as set forth in claim 1.
KERN does not specifically disclose, but PEAK discloses, wherein the textual observations of the past tour operations each are guest commentary for a corresponding one of the one or more of the past tour operations (see ¶[0042] and [0091]-[0092] and [0169]; provide client questionnaires using crowdsourcing of data to report on incidents and provide commentary, including voice narratives regarding an event that identify dangerous events or conditions.  See also ¶[0027]; driving or vehicle operation activity).


Claim 3 (Original) 
The combination of KERN, PEAK, and CLARK discloses the method as set forth in claim 1.
KERN does not specifically disclose, but PEAK discloses, wherein the textual observations of the past tour operations each are textual observations from an operator log of a corresponding one of the one or more of the past tour operations (see ¶[0163] and [0169]; information about users, including the primary driver of the vehicle, including client questionnaires and a user operating a mobile device.  See also ¶[0091]; a user may provide commentary of the event).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  PEAK discloses a system and method for geocoded insurance processing that provides loss risk score data based on commentary of textual descriptions of events.  It would have been obvious for one of ordinary skill in the art at the time of the invention to include the commentary as taught by PEAK in the system executing the method of KERN with the motivation to provide records related to risk events involving a driver of a vehicle in order to improve the safety of drivers and passengers (see PEAK ¶[0003]).

Claim 5 (Original) 
the method as set forth in claim 1.
KERN additionally discloses, further comprising: tabulating a frequency of each of the terms matched to textual observations of the past tour operations for which a high predicted risk has been assigned in the index (see abstract and ¶[0003]-[0004]; determine a frequency of the keyword in each set of records to determine whether the keyword is overrepresented or underrepresented in the first set of records); and, 
displaying the matched terms in the tabulation in a portion of a user interface of the computing system (see ¶[0004] and [0076]; a keyword frequency analysis system that generates reports based on the overrepresentation or underrepresentation of keywords).

Claim 7 (Currently Amended)
KERN discloses a data processing system configured for predicting risk in a tour operation, the system comprising: a host computing system comprising at least one processor and memory (see ¶[0018]; a computer system). 
KERN does not specifically disclose, but PEAK disclose, a data store coupled to the system and storing therein different text files, each referring to textual observations of a multiplicity of past tour operations (see ¶[0169] and Fig. 19; customer data may be obtained from questionnaires), the data store additionally storing an index correlating each one of the textual observations with a corresponding one of the past tour operations, and an associated risk to personal safety for the corresponding one of the past tour operations (see ¶[0027]; report on driving or vehicle operation activity.  See also ¶[0037] and [0091]; text mining of public data and extraction or risk-relevant data for use by the system.  Commentary related to an incident). 
KERN further discloses a tour risk prediction module executing in the memory of the host computing system, the module comprising computer program instructions (see ¶[0017] and [0023]; a keyword analysis module) that during execution in the memory, perform: 
ingesting into memory of a computing system , textual observations (see ¶[0018]; a computer system), textual observations (see abstract; a keyword frequency analysis system).
KERN does not specifically disclose, but PEAK disclose, from different operator logs from past tour operations (see ¶[0163] and [0169]; information about users, including the primary driver of the vehicle, including client questionnaires and a user operating a mobile devices.  See also ¶[0091]; a user may provide commentary of the event).
KERN further discloses, parsing each of the textual observations of the logs into a collection of terms and comparing the collection of terms to a database of risk terms in respect so as to produce a distribution for each of the past tour operations of a frequency of appearance with a corresponding one of the operator logs, of each of the risk terms in the database of risk terms (see abstract; a keyword frequency analysis system regarding risk the enterprise faces from records). 
KERN does not specifically disclose, but CLARK discloses, classifying each of the past tour operations according to risk based upon an associated distribution of the risk terms and assigning in a risk index to each of one of the past tour operations, a corresponding risk value (see ¶[0050] and [0053]; a keyword scan that counts positive and negative keywords by category to determine a score from a classification engine).
KERN does not specifically disclose, but PEAK disclose, associated with to a degree of personal safety (see ¶[0148]; braking behavior is irrelevant, braking behavior is relevant, braking behavior is important).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  PEAK discloses a system and method for geocoded insurance processing that provides loss risk score data based on commentary of textual descriptions of events.  It would have been obvious for one of ordinary skill in the art at the time of the invention to include the commentary as taught by PEAK in the system executing 
KERN does not specifically disclose, but CLARK discloses, indicated by the associated distribution of the risk terms for a corresponding one of the past tour operations (see ¶[0050] and [0053]; a keyword scan that counts positive and negative keywords by category to determine a score from a classification engine).
KERN further discloses, loading into the memory of the computing system, text of tour commentary of a contemporaneously offered tour (see abstract and ¶[0003]-[0004]; determine a frequency of the keyword in each set of records to determine whether the keyword is overrepresented or underrepresented in the first set of records); 
parsing the text of the tour commentary of the contemporaneously offered tour to produce a list of terms and matching the terms of the parsed text to terms in each distribution of the risk terms for a corresponding one of the past tour operations (see abstract and ¶[0022] and [0039]; determine a frequency of a keyword in each set of records by determining when a keyword appears.  The frequency of the word ‘terrible’ is based on the number of times it appears) in order to identify which distribution of the past tour operations included a highest count of the parsed terms (see ¶[0068]; the term “global” may have a highest degree of overrepresentation); 
retrieving from the risk index a risk value for the identified one of the past tour operations including the highest count of the parsed terms (see ¶[0068] and [0073]; the term “global” may have a highest degree of overrepresentation. Determine the keywords with the largest frequency); 
KERN does not specifically disclose, but CLARK discloses, computing a predicted risk based upon the retrieved risk value (see ¶[0050] and [0053]; a keyword scan that counts positive and negative keywords by category to determine a score from a classification engine).

KERN further discloses, displaying the predicted risk in a display of the computing system in connection with the contemporaneously offered tour along with ones of the terms most frequently appearing in the textual observations for ones of the at least one past tour operation considered to be of threshold risk and also along with a distribution of the at least one past tour operations in order of a frequency of the textual observations (see ¶[0004] and [0076]; a keyword frequency analysis system that generates reports based on the overrepresentation or underrepresentation of keywords).

Claim 8 (Currently Amended)
The combination of KERN, PEAK, and CLARK discloses the system as set forth in claim 7.
KERN does not specifically disclose, but PEAK discloses, wherein the textual observations of the past tour operations each are guest commentary for a corresponding one of the one or more of the past tour operations (see ¶[0042] and [0091]-[0092] and [0169]; provide client questionnaires using crowdsourcing of data to report on incidents and provide commentary, including voice narratives regarding an event that identify dangerous events or conditions.  See also ¶[0027]; driving or vehicle operation activity).


Claim 9 (Original)
The combination of KERN, PEAK, and CLARK discloses the system as set forth in claim 7.
KERN does not specifically disclose, but PEAK discloses, wherein the textual observations of the past tour operations each are textual observations from an operator log of a corresponding of the one or more of the past tour operations (see ¶[0163] and [0169]; information about users, including the primary driver of the vehicle, including client questionnaires and a user operating a mobile device.  See also ¶[0091]; a user may provide commentary of the event).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  PEAK discloses a system and method for geocoded insurance processing that provides loss risk score data based on commentary of textual descriptions of events.  It would have been obvious for one of ordinary skill in the art at the time of the invention to include the commentary as taught by PEAK in the system executing the method of KERN with the motivation to provide records related to risk events involving a driver of a vehicle in order to improve the safety of drivers and passengers (see PEAK ¶[0003]).

Claim 11 (Original)
the system as set forth in claim 7.
KERN additionally discloses, wherein the computer program instructions during execution in the memory further perform: tabulating a frequency of each of the terms matched to textual observations of the past tour operations for which a high predicted risk has been assigned in the index (see abstract and ¶[0003]-[0004]; determine a frequency of the keyword in each set of records to determine whether the keyword is overrepresented or underrepresented in the first set of records); and
displaying the matched terms in the tabulation in a portion of a user interface of the computing system (see ¶[0004] and [0076]; a keyword frequency analysis system that generates reports based on the overrepresentation or underrepresentation of keywords).

Claim 13 (Currently Amended)
KERN discloses a computer program product for predicting risk in a tour operation, the computer program product including a non- transitory computer readable storage medium having program instructions embodied therewith (see ¶[0016]; logic represent rules embodied on a computer-readable storage medium), the program instructions executable by a device to cause the device to perform a method including: 
ingesting into memory of a computing system (see ¶[0018]; a computer system), textual observations (see abstract; a keyword frequency analysis system).
KERN does not specifically disclose, but PEAK disclose, from different operator logs from past tour operations (see ¶[0163] and [0169]; information about users, including the primary driver of the vehicle, including client questionnaires and a user operating a mobile devices.  See also ¶[0091]; a user may provide commentary of the event).
KERN further discloses parsing each of the textual observations of the logs into a collection of terms and comparing the collection of terms to a database of risk terms in respect so as to produce a distribution for each of the past tour operations of a frequency of appearance with a corresponding one of the operator logs, of each of the risk terms in the database of risk terms (see abstract; a keyword frequency analysis system regarding risk the enterprise faces from records). 
KERN does not specifically disclose, but CLARK discloses, classifying each of the past tour operations according to risk based upon an associated distribution of the risk terms and assigning in a risk index to each of one of the past tour operations, a corresponding risk value (see ¶[0050] and [0053]; a keyword scan that counts positive and negative keywords by category to determine a score from a classification engine).
KERN does not specifically disclose, but PEAK disclose, associated with a degree of personal safety (see ¶[0148]; braking behavior is irrelevant, braking behavior is relevant, braking behavior is important).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  PEAK discloses a system and method for geocoded insurance processing that provides loss risk score data based on commentary of textual descriptions of events.  It would have been obvious for one of ordinary skill in the art at the time of the invention to include the commentary as taught by PEAK in the system executing the method of KERN with the motivation to provide records related to risk events involving a driver of a vehicle in order to improve the safety of drivers and passengers (see PEAK ¶[0003]).
KERN does not specifically disclose, but CLARK discloses, indicated by the associated distribution of the risk terms for a corresponding one of the past tour operations (see ¶[0050] and [0053]; a keyword scan that counts positive and negative keywords by category to determine a score from a classification engine).
KERN further discloses loading into the memory of the computing system, text of tour commentary of a contemporaneously offered tour (see abstract and ¶[0003]-[0004]; determine a ; 
parsing the text of the tour commentary of the contemporaneously offered tour to produce a list of terms and matching the terms of the parsed text to terms in each distribution of the risk terms for a corresponding one of the past tour operations (see abstract and ¶[0022] and [0039]; determine a frequency of a keyword in each set of records by determining when a keyword appears.  The frequency of the word ‘terrible’ is based on the number of times it appears) in order to identify which distribution of the past tour operations included a highest count of the parsed terms (see ¶[0068]; the term “global” may have a highest degree of overrepresentation); 
retrieving from the risk index a risk value for the identified one of the past tour operations including the highest count of the parsed terms (see ¶[0068] and [0073]; the term “global” may have a highest degree of overrepresentation. Determine the keywords with the largest frequency); 
KERN does not specifically disclose, but CLARK discloses, computing a predicted risk based upon the retrieved risk value (see ¶[0050] and [0053]; a keyword scan that counts positive and negative keywords by category to determine a score from a classification engine).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  CLARK discloses document categorization by rules and clause group scores that includes a keyword scan for counting words regarding potential risk and liability (see ¶[0003]) and determining a score according to a classification engine. It would have been obvious for one of ordinary skill in the art at the time of the invention to include the classification engine as taught by CLARK in the system executing the frequency analysis of KERN with the motivation to provide a score for a category or classification for the scanned document.
displaying the predicted risk in a display of the computing system in connection with the contemporaneously offered tour along with ones of the terms most frequently appearing in the textual observations for ones of the at least one past tour operation considered to be of threshold risk and also along with a distribution of the at least one past tour operations in order of a frequency of the textual observations (see ¶[0004] and [0076]; a keyword frequency analysis system that generates reports based on the overrepresentation or underrepresentation of keywords).

Claim 14 (Original)
The combination of KERN, PEAK, and CLARK discloses the computer program product of claim 13.
KERN does not specifically disclose, but PEAK discloses, wherein the textual observations of the past tour operations each are guest commentary for a corresponding one of the one or more of the past tour operations (see ¶[0042] and [0091]-[0092] and [0169]; provide client questionnaires using crowdsourcing of data to report on incidents and provide commentary, including voice narratives regarding an event that identify dangerous events or conditions.  See also ¶[0027]; driving or vehicle operation activity).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  PEAK discloses a system and method for geocoded insurance processing that provides loss risk score data based on commentary of textual descriptions of events.  It would have been obvious for one of ordinary skill in the art at the time of the invention to include the commentary as taught by PEAK in the system executing the method of KERN with the motivation to provide records related to risk events involving a driver of a vehicle in order to improve the safety of drivers and passengers (see PEAK ¶[0003]).

Claim 15 (Original)
the computer program product of claim 13.
KERN does not specifically disclose, but PEAK discloses, wherein the textual observations of the past tour operations each are textual observations from an operator log of a corresponding one of the one or more of the past tour operations (see ¶[0163] and [0169]; information about users, including the primary driver of the vehicle, including client questionnaires and a user operating a mobile device.  See also ¶[0091]; a user may provide commentary of the event).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  PEAK discloses a system and method for geocoded insurance processing that provides loss risk score data based on commentary of textual descriptions of events.  It would have been obvious for one of ordinary skill in the art at the time of the invention to include the commentary as taught by PEAK in the system executing the method of KERN with the motivation to provide records related to risk events involving a driver of a vehicle in order to improve the safety of drivers and passengers (see PEAK ¶[0003]).

Claim 17 (Original)
The combination of KERN, PEAK, and CLARK discloses the computer program product of claim 13.
KERN additionally discloses, wherein the method further comprises: tabulating a frequency of each of the terms matched to textual observations of the past tour operations for which a high predicted risk has been assigned in the index (see abstract and ¶[0003]-[0004]; determine a frequency of the keyword in each set of records to determine whether the keyword is overrepresented or underrepresented in the first set of records); and, 
displaying the matched terms in the tabulation in a portion of a user interface of the computing system (see ¶[0004] and [0076]; a keyword frequency analysis system that generates reports based on the overrepresentation or underrepresentation of keywords).

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0154797 A1 to KERN et al. in view of US 2011/0161116 A1 to PEAK et al. and US 2015/0106378 A1 to CLARK et al. as applied to claim 1 above, and further in view of US 8,793,151 B2 to DelZoppo et al. (hereinafter ‘DELZOPPO’).

Claim 4 (Previously Amended) 
The combination of KERN, PEAK, and CLARK discloses the method as set forth in claim 1.
The combination of KERN, PEAK, and CLARK does not specifically disclose, but DELZOPPO discloses, wherein the predicted risk is a composition of different risk values in the index for each of the past tour operations with textual observations including one or more of the terms (see abstract and claims 14 and 23, capture human-contributed feedback to capture the utility of a risk indicator to a risk pattern to calculate parameters for the likelihood and impact of risk.  See also col 1, ln 31-45; risk as the probability of an event occurring).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  DELZOPPO discloses a method for organization risk analysis based on feedback using risk patterns and parameters for the likelihood and impact of risk.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the risk analysis of feedback as taught by DELZOPPO in the system executing the method of KERN with the motivation to determine organizational risk.  

Claim 10 (Original)
the system as set forth in claim 7.
The combination of KERN, PEAK, and CLARK does not specifically disclose, but DELZOPPO discloses, wherein the predicted risk is a composition of different risk values in the index for each of the past tour operations with textual observations including one or more of the terms (see abstract and claims 14 and 23, capture human-contributed feedback to capture the utility of a risk indicator to a risk pattern to calculate parameters for the likelihood and impact of risk.  See also col 1, ln 31-45; risk as the probability of an event occurring).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  DELZOPPO discloses a method for organization risk analysis based on feedback using risk patterns and parameters for the likelihood and impact of risk.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the risk analysis of feedback as taught by DELZOPPO in the system executing the method of KERN with the motivation to determine organizational risk.  

Claim 16 (Original)
The combination of KERN, PEAK, and CLARK discloses the computer program product of claim 13.
The combination of KERN, PEAK, and CLARK does not specifically disclose, but DELZOPPO discloses, wherein the predicted risk is a composition of different risk values in the index for each of the past tour operations with textual observations including one or more of the terms (see abstract and claims 14 and 23, capture human-contributed feedback to capture the utility of a risk indicator to a risk pattern to calculate parameters for the likelihood and impact of risk.  See also col 1, ln 31-45; risk as the probability of an event occurring).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  DELZOPPO discloses a method for .  


Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0154797 A1 to KERN et al. in view of US 2011/0161116 A1 to PEAK et al. and US 2015/0106378 A1 to CLARK et al.  as applied to claim 1 above, and further in view of US 2015/0287142 A1 to Brown (hereinafter ‘BROWN’).

Claim 6 (Original) 
The combination of KERN, PEAK, and CLARK discloses the method as set forth in claim 1.
The combination of KERN, PEAK, and CLARK  does not specifically disclose, but BROWN discloses further comprising: tabulating a number of textual observations received for each of the past tour operations for which a high predicted risk has been assigned in the index; and, displaying a list of the past tour operations in the tabulation in a portion of a user interface of the computing system further comprising: tabulating a number of textual observations received for each of the past tour operations for which a high predicted risk has been assigned in the index (see abstract ¶[0051]; text mining to determine riskiness and significant or risky activity); and, 
displaying a list of the past tour operations in the tabulation in a portion of a user interface of the computing system (see again ¶[0051]; identify activities such as repairs or modifications by persons lacking adequate training).


Claim 12 (Original)
The combination of KERN, PEAK, and CLARK discloses the system as set forth in claim 7.
The combination of KERN, PEAK, and CLARK  does not specifically disclose, but BROWN discloses wherein the computer program instructions during execution in the memory further perform: tabulating a number of textual observations received for each of the past tour operations for which a high predicted risk has been assigned in the index (see abstract ¶[0051]; text mining to determine riskiness and significant or risky activity); and
displaying a list of the past tour operations in the tabulation in a portion of a user interface of the computing system (see again ¶[0051]; identify activities such as repairs or modifications by persons lacking adequate training).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  BROWN discloses analysis of crowdsourced data for loss control that includes identifying significantly risky activity.  It would have been obvious to include the identification of risky activity as taught by BROWN in the system executing the method of KERN with the motivation to evaluate insurance coverage related to conditions and activities (see BROWN abstract).  

Claim 18 (Original)
the computer program product of claim 13.
The combination of KERN, PEAK, and CLARK  does not specifically disclose, but BROWN discloses wherein the method further comprises: tabulating a number of textual observations received for each of the past tour operations for which a high predicted risk has been assigned in the index (see abstract ¶[0051]; text mining to determine riskiness and significant or risky activity); and
displaying a list of the past tour operations in the tabulation in a portion of a user interface of the computing system (see again ¶[0051]; identify activities such as repairs or modifications by persons lacking adequate training).
KERN discloses a keyword frequency analysis system that searches records containing information regarding risks an enterprise faces.  BROWN discloses analysis of crowdsourced data for loss control that includes identifying significantly risky activity.  It would have been obvious to include the identification of risky activity as taught by BROWN in the system executing the method of KERN with the motivation to evaluate insurance coverage related to conditions and activities (see BROWN abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/             Primary Examiner, Art Unit 3624